Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to one embodiment for providing an automatic anonymization environment via authentication. The process can be used in any setting where customers or clients might be hesitant to create a login to access the user interface. The process thus provides a platform for communicating protected data outside of an authentication environment, classified in G06F 21/6254, H04L 63/0807, and H04L 63/105.
II. Claim 20, drawn to the other embodiment for providing a process for requesting automatically anonymized research records. The process enables the request of information, for example for research purposes, from a system and ensures that any query includes enough responsive records to ensure the data stays anonymized and automatically removes protected information, classified in G06F 9/451 and H04L 63/0421.
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention I states a method and a system comprising: sending a communication to a communication address for a subject entity, the communication including a ticket generated for the subject entity;  receiving a request for information that includes the ticket; and responsive to determining that the ticket is valid: obtaining information for the subject entity, generating a session identifier, for each of at least one protected identifier in the information: generating a respective mock identifier; adding a map record that includes the session identifier, the protected identifier, and the respective mock identifier; and replacing the protected identifier with the respective mock identifier in the information, removing protected information from the information, and providing a user interface configured to provide the information to a device associated with the session identifier. The invention II states a system comprising: identify results responsive to a query; determine whether a minimum number of results are identified; and responsive to determining that the minimum number of results are identified: generating a session identifier, generating a respective mock identifier for each protected identifier in the results, adding an entry to an identifier map for each protected identifier that associates the session identifier with and the protected identifier and its respective mock identifier, replacing each protected identifier with its respective mock identifier in the results, removing protected information from the results, and provide a user interface configured to provide the session identifier and access to the results to a requestor of the query. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least CPC G06F 21/6254, H04L 63/0807, and H04L 63/105, along with a unique text search. Invention II would require a search in at least CPC G06F 9/451 and H04L 63/0421, along with a unique text search.
A telephone call was made to Melanie Grover on 06/24/2022 and 07/20/2022. The representative confirmed to receive written restriction for the current case on 07/21/2022.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                  

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493